Citation Nr: 0431434	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-07 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
fractured zygoma, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 1998 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied the veteran's 
claims of entitlement to increased disability ratings for his 
service-connected anxiety disorder and residuals of a 
fractured zygoma.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran's anxiety disorder is manifested by 
infrequent panic attacks, anxiety, impaired concentration, 
and irritability, but is not productive of occupational and 
social impairment due to such symptoms as:  circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; memory impairment; impaired 
thought processes; and mood disturbances.

3.  The residuals of the fractured zygoma are only moderately 
disfiguring, with only one characteristic of disfigurement, 
namely two barely visible 3-centimeter scars on the veteran's 
right eyebrow and right lower lid that are asymptomatic.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for the anxiety disorder.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria are not met for a rating higher than 10 
percent for the residuals of a fractured right zygoma.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7800, 7804 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The September 1998 and 
June 2004 rating decisions appealed, the February 1999 
statement of the case, and the July 2004 supplemental 
statement of the case, as well as June 2002 and November 2003 
letters to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claims.  And the June 2002 and November 2003 letters, 
in particular, apprised him of the type of information and 
evidence needed from him to support his claims, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided 
several VA examinations to assess the severity of his 
disabilities, which is the dispositive issue.  Also, he was 
provided several opportunities to submit additional evidence 
in support of his claims - including following the RO's June 
2002 and November 2003 VCAA letters.  However, there is no 
indication that other evidence, specifically pertaining to 
his claims on appeal, needs to be obtained.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in June 2002 and November 2003 letters.  
These letters were sent after the initial adjudication of his 
claims in September 1998.  So compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the June 2002 and November 2003 VCAA notices 
were provided before the veteran's appeal was certified to 
the Board for adjudication, he already has been fully 
apprised of this law and given more than ample opportunity to 
identify and/or submit additional supporting evidence.  
Indeed, he even had an additional 90 days once his appeal 
arrived at the Board to identify and/or submit additional 
supporting evidence, and even beyond that with justification 
for not meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the June 2002 and November 2003 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of June 2002, the veteran was 
requested to respond within 30 days, but was informed that he 
had up to one year to submit evidence.  And it has been more 
than one year since that June 2002 letter.  With respect to 
the VCAA letter of November 2003, the veteran was informed 
that he had up to one year to submit evidence.  And it has 
been very nearly 1 year since that letter, too.  38 C.F.R. § 
3.159(b)(1) (2003) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision, which is similar to 30-day 
notice alluded to above, was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  



In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
residuals of a fractured right zygoma in a February 1971 
rating decision.  A noncompensable (i.e., 0 percent) 
disability evaluation was assigned, effective from May 1970.  

In a February 1972 rating decision, the veteran was granted 
service connection for anxiety neurosis, and a 10 percent 
disability evaluation was assigned, effective from July 1971.  
This rating decision also confirmed and continued the 
veteran's noncompensable disability rating for his residuals 
of a fractured right zygoma.  Nonetheless, in September 1972, 
the Board awarded the veteran a 10 percent disability 
evaluation, effective from May 1970, for his residuals of a 
fractured right zygoma.  This decision was effectuated by the 
RO in a September 1972 rating decision.

Also in September 1972, the veteran filed a claim for an 
increased disability evaluation for his anxiety neurosis.  In 
a July 1973 rating decision, the RO increased the veteran's 
disability rating to 30 percent disabling, effective from the 
date of his claim.



I.  Increased Rating for Generalized Anxiety Disorder

The veteran believes he is entitled to at least a 50 percent 
disability rating because his episodes of anxiety have 
increased in frequency and duration, causing him to become 
depressed.

An April 1998 VA examination report states that the veteran 
complained of anxiety, insomnia, and occasional panic 
attacks.  Upon examination, he was alert, oriented, and 
coherent.  His mood was anxious.  He denied hallucinations 
and delusions, as well as homicidal or suicidal ideation.  
His recent memory was disturbed and his concentration was 
poor.  His judgment was intact.  The diagnosis was 
generalized anxiety disorder.  A Global Assessment of 
Functioning (GAF) score of 51 was assigned.

A July 2000 VA treatment note indicates that the veteran 
denied experiencing depression.

A June 2002 VA mental disorders examination report states 
that the veteran reported a history of general anxiety, 
infrequent panic attacks, irritability, poor concentration, 
and fatigue.  He also reported that he underwent biofeedback 
treatment in the early 1990s for anxiety and anger 
management, with some reduction in symptoms.  He denied 
formal mental health treatment, including psychotropic 
medication, since his last VA examination.  He related a 
history of sleep apnea, and stated that his sleep apnea 
caused him to experience disrupted sleep and panicked 
awakenings due to an inability to breathe.  He also related 
that he had generally satisfactory work performance, except 
for some difficulty concentrating and distractibility.  He 
complained of high levels of general anxiety and frequent 
worries about his finances and health.  He described panic 
attacks due to nighttime wakening.  He also complained of 
dissatisfaction with his job, but denied significant periods 
of depression.  



Upon examination, the veteran was well groomed, alert, and 
oriented.  His speech was spontaneous and relevant, with a 
normal rate and rhythm.  His mood was moderately anxious with 
a congruent affect.  His thought process was logical, 
goal oriented, and without evidence of a formal thought 
disorder.  He denied hallucinations or delusions and suicidal 
or homicidal ideation.  He also denied obsessions, 
compulsions, and substance abuse.  He described credible 
panic attacks related to his sleep apnea.  His long-term and 
short-term memory was intact, but his concentration was 
somewhat impaired.  His judgment and insight were intact.  
The diagnosis was generalized anxiety disorder.  A GAF score 
of 60 was assigned for moderate symptoms, and a GAF score of 
55 to 60 was assigned for the previous year.

A July 2003 VA psychology consultation note indicates that 
the veteran had some difficulty in focusing, which the 
examining provider opined could be due to the veteran's head 
trauma.  The diagnostic impression was psychological factors 
affecting migraine headaches.  A GAF score of 60 was 
assigned.

A March 2004 VA treatment note indicates that the veteran 
complained of difficulty concentrating and that he had begun 
using alcohol, usually at night.  He denied active suicidal 
ideation, but thought of harming himself, although he did not 
have a plan.  He reported having a decreased appetite and 
difficulty sleeping.  He also reported that his brother died 
approximately one month earlier.   The assessment was that 
the veteran was concerned about his brother's recent death 
and had a depressed mood.  He was referred to the mental 
health center.

A March 2004 VA psychiatry treatment note indicates that the 
veteran denied suicidal and homicidal ideation.  He was alert 
and oriented.  The diagnoses included alcohol dependence.

At an April 2004 VA general medical examination, the veteran 
complained of depression, mainly due to his brother's death 
about 6 weeks earlier.  He also complained of difficulty 
concentrating, but attributed his lack of concentration to 
his inability to sleep due to sleep apnea.  

The veteran was most recently afforded a VA mental disorders 
examination in July 2004.  According to the report, the 
veteran reported that he had no regular outpatient 
psychiatric treatment or medication since his 2002 VA 
examination, although he sought treatment twice after the 
death of his brother earlier in the year.  The veteran 
reported that he continued to work for the same company, and 
that he did not require time off for his disorder or 
experience conflict with his co-workers or bosses due to his 
anxiety disorder.  He also reported that he remained married 
to his wife of more than 30 years and that he had good 
relationships with his adult sons.  He denied having any 
legal problems or substance abuse problems, except for a 
period of heavy alcohol use following his brother's death.  
He stated that his bereavement and alcohol abuse following 
his brother's death was under control.  The veteran 
complained of sadness of depression following his brother's 
death, infrequent panic attacks when awakened due to his 
sleep apnea, near-constant worries about his health and 
finances, poor concentration at work, and irritability.  The 
veteran also reported that his wife was irritated with his 
distractability and that he experienced some limitation of 
his activities due to the fatigue associated with his 
anxiety.  

Upon examination, the veteran was well groomed, alert, and 
oriented.  He had good eye contact and appropriate behavior.  
His mood was dysphoric and his affect was sad.  He denied 
suicidal and homicidal ideation, but he described feelings of 
low self-worth and hopelessness following his brother's 
death.  There was no evidence of impaired communication or 
thought process, as his speech was spontaneous, relevant, and 
normal as to rate and rhythm.  His thought process was 
logical, goal oriented, and without evidence of a formal 
thought disorder.  He denied hallucinations and delusions, as 
well as phobias, obsessive thoughts, or rituals.  His 
infrequent panic attacks and sleep impairment were associated 
with his sleep apnea.  He was able to competently manage his 
activities of daily living and personal hygiene.  His short-
term and long-term memory was intact, but his attention and 
concentration were mildly impaired.  His judgment and insight 
were intact.  The VA examiner concluded that the veteran's 
bereavement, including depressed mood and increased use of 
alcohol, were unrelated to his service-connected generalized 
anxiety disorder.  The diagnoses were generalized anxiety 
disorder, bereavement, and alcohol abuse, in remission.  A 
GAF score of 60 was assigned for chronic financial worries, 
infrequent panic attacks associated with sleep apnea, 
impaired concentration, and symptoms of bereavement.  A GAF 
score of 50 to 60 was assigned for the previous year.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2004).  The veteran's anxiety 
neurosis is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Codes 9400-9411.  A 30 percent disability 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  A 50 percent disability evaluation is assigned under 
this Code for occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
See 38 C.F.R. § 4.130, Codes 9400-9411.
 
Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating and that an increased disability 
evaluation is not warranted.  In this regard, the objective 
clinical evidence of record does not show that he experiences 
difficulty understanding complex commands, impaired memory, 
impaired abstract thinking, impaired judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  His VA examination reports indicate that he 
is oriented and cooperative, with good hygiene, grooming, and 
eye contact.  In addition, there is no evidence of delusions, 
suicidal or homicidal ideation, or hallucinations.  There is 
also no evidence of obsessive-compulsive behavior or poor 
impulse control.  Likewise, his speech is coherent and 
relevant and there is no evidence of an impaired thought 
process or psychoses.  And, his depression appears to be 
attributable to a situational stressor - namely, 
his brother's death, which is unrelated to his generalized 
anxiety disorder and military service.  Similarly, his sleep 
impairment, infrequent panic attacks, and difficulty 
concentrating are attributed to his sleep apnea.  The Board 
also notes that he is able to participate in many activities 
of daily living, despite his difficulty concentrating and 
occasional irritability, which are contemplated by the 
currently assigned 30 percent evaluation.

Additionally, the Board observes that the veteran does not 
require psychiatric treatment or medication for his 
generalized anxiety disorder.  Moreover, his most recent GAF 
score, which included both his symptoms due to bereavement 
and those due to his service-connected disorder, was reported 
to be 60.  This is indicative of moderate symptoms such as a 
flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See, 
too, 38 C.F.R. § 4.130.  Therefore, his symptomatology most 
closely fits within the criteria for the currently assigned 
30 percent rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, he has not required any psychiatric 
treatment or missed any time from work due to his anxiety 
disorder.  Even he acknowledges this.  So there is no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
PTSD, on either a schedular or extra-schedular basis, so the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Increased Rating for Residuals of a Fractured Right 
Zygoma

The veteran believes that he is entitled to a rating higher 
than 10 percent because his scar tissue is tender and because 
he experiences acute attacks of facial pain.

A November 1997 VA medical record shows that the veteran 
complained of pain on the right side of his face.

The veteran's April 1998 VA general medical examination 
report notes that he complained about facial swelling.  
Examination of his head and face was negative and the VA 
examiner noted that the veteran's facial scar was not 
visible.  

An October 2002 VA treatment note indicates that the veteran 
had mild facial asymmetry on the right.

At an April 2004 VA general medical examination, the 
veteran's skin examination was unremarkable.

A July 2004 VA scars examination report states that the 
veteran had a 3-centimeter linear scar on his right eyebrow 
and a 3-centimeter scar on his right lower eyelid.  There was 
no pain or adherence to the underlying tissue, ulceration or 
breakdown in skin, or elevation or depression of the scar.  
The skin texture was normal and the scar was superficial.  
There was also no evidence of inflammation, edema, or keloid 
formation.  The color of the scar was normal, i.e., the same 
as his skin.  There was some slight asymmetry of the right 
cheek, when compared to the left, but there was no area of 
induration or inflexibility.  There was no limitation of 
motion secondary to the scar.  The final diagnosis was that 
the veteran's scars of the upper eyebrow and lower lid were 
nontender and unchanged from previous examination. 

The Board notes that, after the veteran initiated this 
appeal, the regulations pertaining to the evaluation of skin 
disorders were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  But see, 
too, Kuzma v. Secretary of Veterans Affairs, 341 F.3d 1327 
(Fed. Cir. 2003) (Section 3(a) of the VCAA (codified at 
38 U.S.C.A. § 5103(a)) does not apply retroactively and 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holiday v. Principi, 14 Vet. App. 280 (2001) are overruled to 
the extent they conflict with Supreme Court and Federal 
Circuit Court binding authority).  VA's General Counsel also 
addressed this issue in VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114 
(2004).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  However, for any date prior to August 30, 2002, 
the Board cannot apply the revised regulations.  In any 
event, in this particular case, neither set of criteria 
appears to be more favorable to the veteran.

Under the former version of DC 7800, a 10 percent disability 
evaluation is assigned for moderately disfiguring scars of 
the head, face, and neck.  A 30 percent disability evaluation 
is warranted where there is severe disfigurement of the head, 
face, and neck, especially where it is productive of a marked 
and unsightly deformity of the eyelids, lips, or auricles.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).



According to the current version of DC 7800, a 10 percent 
disability evaluation is for assignment where there is one 
characteristic of disfigurement.  A 30 percent disability 
evaluation is warranted for disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature of paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, or lips), 
or with 2 or 3 characteristics of disfigurement.  The 
characteristics of disfigurement for purposes of evaluation 
are:  scar of 5 or more inches in length, scar of at least 
one-quarter inch wide, surface contour of the scar is 
elevated or depressed, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six inches square, or indurate and inflexible skin in area 
exceeding six inches square.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).

According to DC 7804, both the former and revised version, 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) in this code indicates 
that a superficial scar is one not associated with underlying 
soft tissue damage.

In reviewing the former rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture was most consistent with the 
currently assigned 10 percent disability evaluation and that 
an increased disability evaluation was not warranted.  The 
objective clinical evidence of record shows that the 
veteran's scars are no more than moderately disfiguring.  
Although his scars are visible, they are barely so and 
painless without adherence to the underlying tissue, and not 
ulcerated, elevated (keloided), or depressed in the skin.  
There also is no objective clinical indication the scars 
represent a marked or unsightly deformity.  Likewise, the 
scars are relatively small, and no different in color or 
texture than the rest of the veteran's face.  And, the 10 
percent disability evaluation contemplates his slightly 
asymmetrical right cheek.  Accordingly, his symptomatology 
most closely approximates the criteria for the currently 
assigned 10 percent disability evaluation under the former 
Diagnostic Code 7800.

Upon reviewing the current rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has even one of the characteristics of disfigurement 
required by the revised 38 C.F.R. § 4.118, Diagnostic Code 
7800.  In this regard, the Board notes that the veteran's 
scars are only 3 centimeters in length and are not productive 
of induration or inflexibility.  Similarly, the veteran's 
scars do not adhere to underlying tissue, limit the veteran's 
daily functioning, or cause abnormal skin texture or color.  
In fact, the veteran's scars are well healed and 
asymptomatic, without erythema, keloid formation, 
inflammation, or tenderness.  Likewise, the veteran's right 
cheek was only slightly asymmetrical.  As such, the veteran 
is not entitled to a disability evaluation in excess of 10 
percent under the revised provisions of Diagnostic Code 7800.

In concluding that the veteran is not entitled to a higher 
rating, the Board has also considered the clinical 
manifestations of his scars, as residuals of the fractured 
right zygoma, including any effects these scars have on his 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.41 (2003).  However, the Board finds that 
there is no basis for a higher rating, as the veteran's scars 
have not resulted in any discrimination in employment or 
daily activities.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his fascia scars, as 
residuals of a fractured right zygoma, standing alone, 
resulted in marked interference with employment (that is, 
beyond that contemplated by his current schedular rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Rather, it appears from the record that 
the veteran is currently employed and that he has not 
required any hospitalization or prolonged treatment for his 
scars.  So there is no basis for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims for higher ratings for the 
veteran's scars, as residuals of a fractured right zygoma, on 
either a schedular or extra-schedular basis, so the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 30 percent for the 
generalized anxiety disorder is denied.

The claim for a rating higher than 10 percent for the 
residuals of the fractured right zygoma is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



